Per Curiam :
We are of opinion that the learned court below disposed of this case upon correct principles. Under the will of Christopher Markley, the widow took the personal estate absolutely; that is to say, she had the right to use so much of it as was necessary for her comfort and support. It was only the residue thereof that was to go to the testator’s children after her death. The only matter that leaves any doubt upon this question was the manner in which the real and personal estate were blended *357by the will. But in view of the fact that a considerable portion of the personalty consisted of crops, stock on the farm, and farming implements, the mere use of which necessarily implied their consumption and destruction, and that the testator made no distinction between this character of property and money at interest, we are led to the conclusion that he intended his wife to take the whole personalty absolutely, if it was needed for her support. It appears to have been needed, and, as his widow was the first object of the testator’s bounty, it was a natural provision for him to make. We think this view is fully sustained by the authorities referred to by the learned judge below in his opinion.
The decree is affirmed, and the appeal dismissed, at the cost of the appellants.